In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Trustees of the Pension Fund of the Fire Department of the City of New York, dated April 9, 1984, which directed that the petitioner be retired for a non-service-incurred disability, the petitioner appeals from a judgment of the Supreme Court, Kings County (Morton, J.), dated April 15, 1985, which denied the application for review and dismissed the proceeding.
Judgment affirmed, with costs.
The petitioner has failed to sustain his burden of establishing a causal connection between his knee injuries of March 1977 and October 1981, and his disabling osteoarthritis (see, Matter of Christian v New York City Employees’ Retirement *631Sys., 56 NY2d 841, 843). Because it cannot be concluded on this record that the petitioner was entitled to an accidental disability pension as a matter of law, the Trustees’ determination must be confirmed (see, Matter of Canfora v Board of Trustees, 60 NY2d 347, 352). Bracken, J. P., Brown, Niehoff and Eiber, JJ., concur.